Citation Nr: 1302670	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  11-24 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and adjustment disorder.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) from June 2010 and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A video conference hearing was held in April 2012, with the Veteran sitting at the Wilkes-Barre VA satellite office, and the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing testimony (transcript) is associated with the claims folder.

Based on the statements of the Veteran as well as a review of the record, and in light of the holding by the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled), the Board has broadened the issue to include depression and adjustment disorder.  As will be discussed in greater detail below, these disorders will be combined with the reopened claim of entitlement to service connection and the issue is recharacterized as that of a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and adjustment disorder.



The issue of entitlement to an acquired psychiatric disorder, to include PTSD, depression, and adjustment disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Further action as to the claim for a TDIU rating is deferred pending completion of the development ordered below.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


FINDINGS OF FACT

1.  In a rating decision of June 2008, the RO denied service connection for PTSD; the Veteran did not timely appeal. 

2.  The evidence received since the June 2008 rating decision is not cumulative or redundant of evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2012).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In light of the Board's reopening of the Veteran's claim of entitlement to service connection for PTSD, further discussion of VA's duties to notify and assist with respect to this issue is not required.

Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In a June 2008 rating decision, the RO denied service connection for PTSD.  It concluded that the credible supporting evidence that an in-service stressor actually happened was absent.  The RO added that although private medical evidence was of record showing a diagnosis of PTSD, the diagnosis was based on history provided by the Veteran, which was unsubstantiated by the evidence of record.  The Veteran was notified of this decision in June 2008, but failed to thereafter perfect a timely appeal.  

The record at the time of the June 2008 rating decision included the Veteran's service treatment records, which are negative for any diagnosis, complaint, or abnormal finding indicative of PTSD.

The record also contained the report of a private medical discharge summary.  This summary, showing the Veteran had been admitted from November 2007 to January 2008, included diagnoses of PTSD and major depressive disorder.  The summary report noted that the Veteran had served two tours in Vietnam, during which time he experienced tremendous trauma, continuing to have severe flashbacks. 

The record in June 2008 also included the reports of a May 2008 VA general medical and Aid & Attendance examinations.  The examiner noted that she did not have access to the Veteran's claims file or medical records.  While review of the general medical examination report shows that the Veteran complained of psychiatric-based symptoms, such as depression, panic attacks, anxiety, homicidal ideation, sleep impairment, and memory problems, and while psychiatric examination findings included flat affect and anxious mood, the report did not include a diagnosis of a psychiatric disorder.  The Veteran also did not report any information concerning in-service stressors.  In fact, no disorders were diagnosed.  

The Aid and Attendance examination report noted that the Veteran stayed at home, depending on friends for transportation.  The Veteran did add that he stayed away from most people, to avoid becoming violent.  A diagnosis of PTSD was provided.  Clinical findings were noted to be those shown on the general medical examination report.  

The Veteran sought to reopen his claim in February 2010.  At this time, he submitted to VA an incomplete photocopy of a notice of a fully favorable decision which had been issued by the Social Security Administration (SSA) in December 2008.  A complete copy of the SSA decision was added to the record in April 2010.  Review of the decision shows that the Veteran was found by the SSA to have been disabled since November 2007.  The decision also indicated that the Veteran had two severe impairments; PTSD and major depression disorder.  

The evidence added to the file since the June 2008 rating decision also includes a March 2009 VA medical primary care note.  This note includes a reference in the medical history section to PTSD with Vietnam flashback.  PTSD was included among the diagnosed disorders provided by a physician.  A September 2009 psychology general note shows that a diagnosis of an adjustment disorder was provided by a psychologist.  The Veteran had informed the examiner that he had witnessed others being killed or injured while deployed.  He also gave a history of having served in Vietnam for a period of nine months in 1972.  A December 2009 VA psychiatric general note included a diagnosis of adjustment disorder.  Mental health test findings reflective of mild depression were also reported.  

The Board notes that the evidentiary defects identified by the RO in June 2008 was that there was no evidence of a credible verifiable in-service stressor.  The RO also noted at that time that while a private medical diagnosis of PTSD was of record, this was based on a history provided by the Veteran and not substantiated by the evidence of record.  In light of evidence curing that defect, on cognizant of the "low threshold" concerning the reopening of claims enunciated in Shade, in that while an in-service stressor was not verified, the post-June 2008 medical record includes a diagnosis of PTSD supplied by a VA physician who examined the Veteran and to whom the Veteran had informed of his flashbacks to Vietnam (of which the credibility of the evidence, although not its weight, is to be presumed; Justus), the claim of entitlement to service connection for PTSD may be reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.  To this extent only, the appeal is granted.


REMAND

As an initial matter the Board notes that effective July 12, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3)  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39845 (July 13, 2010). 

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010.  To date, the Veteran is not shown to have been notified of these amended regulations.  Therefore, a remand in this case is required.

As noted, the claims file contains treatment records reflecting diagnoses of PTSD, depression, and adjustment disorder.  At his April 2012 hearing, the Veteran provided testimony concerning his PTSD stressors.  He stated that from January through September 1972, while serving as a cook in Vietnam with the 82nd Airborne he was constantly under attack.  See pages three and four of transcript.  Review of the personnel records currently on file fails to show that the Veteran served in Vietnam.  One personnel record does show that he was the subject of a special court martial in September 1972, while stationed in Okinawa.  As this case is being remanded anyway, an effort should be undertaken to establish that the Veteran served (or did not serve) in Vietnam.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, there is evidence of a current disability; evidence suggesting an in-service event, injury or disease; and evidence suggesting that the current disability might be related to service.  However, the evidence is insufficient to decide the case.  Thus, a VA examination is necessary. 

The Veteran, at his April 2012 hearing, testified that he had been in receipt of VA medical treatment in Wilkes-Barre since January 2008.  See page five of transcript.  Review of the Veteran's claims file shows that the most recent VA medical records on file are dated in November 2012.  This telephone encounter note, completed by a physician's assistant, shows that the Veteran was being treated at the VA Medical Center (VAMC) in Wilkes-Barre, Pennsylvania.  It was also noted that the Veteran's symptoms (pertaining to what specific disorder was not included) were too severe for him to be employed at this time.  The Veteran was noted to be actively engaged in treatment but was not currently well enough to be employed.  This November 2012 VA medical record was supplied to VA in January 2013, without a waiver of initial RO initial consideration.  Claims file review shows that, with the exception of the November 2012 VA medical record, the most recent VA treatment records on file are dated in April 2010.  Copies of any available VA records, dated from April 2010 to the present, need to be obtained and incorporated in the claims file.  In this regard, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board also notes that, as discussed above, a December 2008 SSA decision shows that the Veteran was found to be disabled since November 2007 as a result of PTSD and major depression.  The decision also noted that the Veteran had at least seven emergency room visits from August 2006 to September 2008, all of which documented the presence of PTSD and depression.  Other references to psychiatric treatment provided to the Veteran, including from VA, are also discussed.  The Board observes that the referenced emergency room treatment records are not of record.  

If a claimant has submitted an application for SSA benefits, SSA may have developed or received relevant records, regardless of whether such claim is still pending or whether a claimant was denied SSA benefits.  This is evident to here be the case, based on a reading of the December 2008 SSA decision.  Therefore, regardless of the status or ultimate determination of the application, VA's duty to obtain any relevant records obtained or developed in conjunction with a SSA claim remains unaffected.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.")  The Board also notes that VA must obtain SSA decisions and records which may have a bearing on a Veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  In this regard, the Board notes that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  As such, pursuant to this remand, and in an effort to develop additional evidence concerning the claim now before the Board on appeal, an effort should be made to obtain the medical records utilized by SSA in its disability determination of the Veteran.  



As noted, consideration of the Veteran's claim for entitlement to TDIU remains deferred pending resolution of the Veteran's claim for service connection for an acquired psychiatric disorder, as the TDIU claim is inextricably intertwined with this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC should send the Veteran a corrective notice that includes information on how to substantiate all the elements of the claim for service connection for PTSD pursuant to 38 C.F.R. § 3.304(f)(3), effective July 12, 2010.  The Veteran should be afforded an appropriate period of time for response to all written notice and development as required by VA law.

2.  The RO/AMC should contact the JSRRC to determine whether the Veteran had service in Vietnam.  A positive or negative response should be included in the claims file.

3.  The RO/AMC should obtain any VA treatment records, dating from April 2008 to the present.  All obtained records should be associated with the Veteran's claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. 

4.  The RO/AMC should contact SSA and request all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copy of the decision awarding or denying any benefits and copies of the medical records upon which the SSA based its decision.

5.  After the above has been completed to the extent possible, the RO/AMC should schedule the Veteran for a VA psychiatric examination, to be conducted by a VA psychologist or psychiatrist, to determine the identity and etiology of any psychiatric disorder that may be present to include PTSD.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report.  The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for PTSD and other pertinent psychiatric disorders.  After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to provide opinions on the following:

a.  Whether the Veteran has PTSD and if so, please explain whether and how each of the diagnostic criteria is or is not satisfied.  Also, if PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.  The examiner should specifically determine whether the claimed in-service stressors, including coming under attack while serving with the 82nd Airborne in Vietnam if service in Vietnam is verified, that are consistent with the Veteran's service were sufficient to produce PTSD.  

b.  If the Veteran is diagnosed with any other psychiatric disorder, then the examiner is requested to provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater probability) that such psychiatric disorder is related to active military service to include any incident in service that would be consistent with the circumstances, conditions or hardships of such service.

In determining whether the Veteran has PTSD or any other psychiatric disorder related to service, the examiner is asked to review and discuss the lay statements from the Veteran in the claims file and during the examination and the medical evidence of record to include the VA and private medical records.

The examiner should provide an explanation for all conclusions reached. 

6.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

7.  Thereafter, the RO/AMC should readjudicate the service connection claim (now characterized as that of a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and adjustment disorder) and the claim for entitlement to TDIU.  If the benefits sought on appeal remain denied in any respect, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


